Shipman, J.
This is a bill in equity to restrain the.infringement of letters patent No. 219, 208, dated September 2, 1879, to Charles F. Brush for an improvement in electric lamps. The defendant took no testimony, and did not appear at the hearing. The questions in the case seem to have been previously adjudicated, and to be fully stated in the opinion of Judge Gresham in Brush Electric Co. v. Ft. Wayne Electric Light Co., 40 Fed. Rep. 826; of Judge Brown, in Same v. Western Electric Light, etc., Co., 43 Fed. Rep. 533; and of Judge Blodgett upon a motion for an injunction in Same v. Ft. Wayne Electric Co., 44 Fed. Rep. 284.
Let there be a decree for the complainant for an injunction and an accounting.